PD-0847&0848-15                                               PD-0847&0848-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 7/16/2015 3:21:30 PM
                                                                          Accepted 7/17/2015 3:20:07 PM
                                                                                          ABEL ACOSTA
                                      No. ________                                                CLERK
                                          In the
                         Texas Court of Criminal Appeals
                                  At Austin
                               

                      Nos. 14-14-00154-CR & 14-14-00155-CR
                                          In the
                                  Court of Appeals
                                         For the
                           Fourteenth District of Texas
                                       At Houston
                               
                             Nos. 1323841 & 1390391
                             In the 185th District Court
                              Of Harris County, Texas
                               
                                KOJUAN J. MILES
                                        Appellant
                                           V.
                            THE STATE OF TEXAS
                                   Appellee
                               

  STATE’S MOTION FOR EXTENSION OF TIME WITHIN WHICH
     TO FILE A PETITION FOR DISCRETIONARY REVIEW
                               

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 68.2(c),

moves for an extension of time within which to file its reply to appellant’s brief on the

merits. In support of its motion, the State submits the following:




         July 17, 2015
 1. Appellant was convicted of the offense of sexual assault of a child and
    sentenced to seven-years confinement. He also was convicted of the offense
    of compelling prostitution and sentenced to twenty-years confinement. The
    judge ordered the sentences to be served consecutively.

 2. On June 16, 2015, the Fourteenth Court of Appeals affirmed the two
    convictions, but ordered the deletion of the cumulation order.

 3. The State’s petition for discretionary review (PDR) is due on July 16, 2015.

 4. The State seeks a 15-day extension until July 31, 2015, to file its PDR.

 5. This is the State’s first request for an extension.

 6. The following facts are relied upon to show good cause for the requested
    extension:

My completion of this PDR has been delayed by my
completion of three other appellate briefs this past month. I
also have five other appellate briefs due in the next two weeks.




                                      2
      WHEREFORE, the State prays that this Court will grant the requested extension.

                                                Respectfully submitted,


                                                /s/ Dan McCrory
                                                DAN MCCRORY
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002
                                                Mccrory_daniel@dao.hctx.net
                                                (713) 755-5826
                                                TBC No. 13489950

                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been emailed to the

following email addresses via TexFile:

      Nicolas Hughes
      Assistant Public Defender
      Nicolas.hughes@pdo.hctx.net



                                                /s/ Dan McCrory
                                                DAN MCCRORY
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002
                                                (713) 755-5826
                                                TBC No. 13489950

Date: July 16, 2015




                                            3